                 Case 19-10989-BLS              Doc 423-1        Filed 06/02/20         Page 1 of 3




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

In re:                                                         Chapter 11

SOUTHEASTERN METAL                                            Case No. 19-10989 (BLS)
PRODUCTS LLC, et al.,                                         (Jointly Administered)

              Debtors1                                        Obj. Deadline: June 17, 2020 at 4:00 p.m.
                                                              Hearing Date: June 24, 2020 at 11:00 a.m.


                 NOTICE OF BID DEADLINE, AUCTION AND SALE HEARING
       PLEASE TAKE NOTICE that on May 6, 2019 (the “Petition Date”), Southeastern Metal
Products, LLC and SEMP Texas, LLC, as debtors and debtors-in-possession (collectively, the
“Debtors”) filed voluntary petitions for relief under the Bankruptcy Code in the United States
Bankruptcy Court for the District of Delaware (the “Court”).

        PLEASE TAKE FURTHER NOTICE that on June 2, 2020, the Debtors filed the
Debtors’ Motion for an Order (I) Approving the Sale of Certain Personal Property Assets,
Including Machinery and Equipment, Free and Clear of All Encumbrances Pursuant to Section
363 of the Bankruptcy Code, Subject to Higher and Better Offers; and (II) Granting Related Relief
(the “Motion”) with the United States Bankruptcy Court for the District of Delaware (the “Court”).

        PLEASE TAKE FURTHER NOTICE that the Debtors have established a process,
including the establishment of key dates and times related to the solicitation of higher or better
bids and for an auction of Debtors’ Personal Property Assets (the “Auction”) in the event that
competing bids are received by the Bid Deadline, and the sale of Personal Property Assets that will
take place following the Auction.

         Contact Information for Parties Interested in Submitting a Bid

       Any party interested in making an offer to purchase the Real Estate must comply strictly
with the Sale Timeline. Only bids in compliance with the Sale Timeline will be considered by the
Debtors.

         Sale Timeline

          Action                                                 Deadline/Date
          Bid Deadline                                           June 17, 2020 at 12:00 p.m. ET
                                                                 Deadline for submission of bids for the
                                                                 Personal Property Assets to be actually
                                                                 received by the Debtors and Committee.

1
  The Debtors and the last four digits of their respective federal tax identification numbers are: Southeastern Metal
Products LLC (9192) and SEMP Texas, LLC (3419).
              Case 19-10989-BLS         Doc 423-1      Filed 06/02/20      Page 2 of 3


         Announcement of Auction                      June 17, 2020 at 5:00 p.m.
                                                      If a higher and better bid(s) is received
                                                      Debtors shall announce to parties submitting
                                                      bids that an auction will be held on June 19,
                                                      2020 at 10:00 a.m. ET.
         Auction                                      June 19, 2020 at 10:00 a.m.
                                                      In the event of multiple competitive bids
                                                      (including the stalking horse bid), the
                                                      date the Auction will be held by remote
                                                      means (e.g. zoom).
                                                      The Debtors may cancel the auction by filing
                                                      a notice on the docket by 11:59 p.m. ET on
                                                      June 17, 2020 if no competing bids are
                                                      received.
         Hearing to Approve and Confirm Sale          June 24, 2020 at 11:00 a.m.
                                                      Hearing to approve and confirm sale to
                                                      stalking horse bidder or successful bidder at
                                                      auction.

         Closing                                       Closing shall be held no later than seven
                                                       (7) days after entry of an Order approving
                                                       the sale.


  Any interested bidder should contact, as soon as possible:

                         Weir & Partners LLP
                         824 Market Street, Suite 800, Wilmington, DE 19801
                         Attn: Jeffrey S. Cianciulli, Esq.
                         jcianciulli@weirpartners.com
                         (302) 652-8181
                         Counsel for Debtors and Debtors-In-Possession

                         Lowenstein Sandler, LLP
                         One Lowenstein Drive, Roseland, NJ 07068
                         Attn: Jeffrey D. Prol, Esq.
                         jprol@lowenstein.com
                         (973) 597-2490
                         Counsel for the Official Committee of Unsecured Creditors

                             Obtaining Additional Information

Copies of the Motion, as well as all related exhibits, and all other documents filed with the Court,
are available free of charge on the Debtors’ case information website,
http://omnimgt.com/Southeastern, or for a fee via PACER at https://www.deb.uscourts.gov/.




                                                  2
             Case 19-10989-BLS        Doc 423-1     Filed 06/02/20    Page 3 of 3




       PLEASE TAKE FURTHER NOTICE that any responses to the Motion must be in
writing and filed with the Clerk of the Bankruptcy Court, 824 Market Street, Third Floor,
Wilmington, Delaware 19801, and served upon the undersigned, counsel for the Debtors, Weir &
Partners LLP, 824 Market Street, Suite 800, Wilmington DE 19801 (Attn: Jeffrey S. Cianciulli)
as to be received on or before 4:00 p.m., prevailing Eastern Time, on June 17, 2020 (the
“Objection Deadline”).

    PLEASE TAKE FURTHER NOTICE THAT IF YOU FAIL TO RESPOND IN
ACCORDANCE WITH THIS NOTICE, THE COURT MAY GRANT THE RELIEF
DEMANDED IN THE MOTION WITHOUT FURTHER NOTICE OR HEARING.

       PLEASE TAKE FURTHER NOTICE that, unless an order is entered earlier, a hearing to
consider the relief sought in the Motion will be held before The Honorable Brendan L. Shannon at
the United States Bankruptcy Court for the District of Delaware, 824 Market Street, 6th Floor,
Courtroom No. 1, Wilmington, DE 19801 on June 24, 2020 at 11:00 a.m. (ET).

Dated: June 2, 2020                                WEIR & PARTNERS LLP

                                              By: /s/ Jeffrey S. Cianciulli
                                                  Jeffrey S. Cianciulli (#4369)
                                                  824 Market Street, Suite 800
                                                  Wilmington, DE 19801
                                                  (302) 652-8181 (telephone)
                                                  (302) 652-8909 (facsimile)
                                                  Counsel for Debtor and Debtor-In-Possession




                                               3
